 

Exhibit 10.2

 

CONSENT, RELEASE, AND CONFIRMATION AGREEMENT

 

This CONSENT, RELEASE, AND CONFIRMATION AGREEMENT (this “Agreement”) is entered
into as of March 26, 2020, among ATN INTERNATIONAL, INC., a Delaware corporation
(“Borrower”), each of the subsidiaries of Borrower identified as guarantors on
the signature pages hereto (individually, a “Guarantor” and, collectively, the
“Guarantors”; and together with Borrower, individually a “Loan Party” and,
collectively, the “Loan Parties”), COBANK, ACB, as Administrative Agent
(“Administrative Agent”), and each of the financial institutions executing this
Agreement and identified as a Lender on the signature pages hereto
(collectively, the “Lenders”).

 

RECITALS

 

WHEREAS, Borrower, the Guarantors and the Lenders (as defined therein) have
entered into that certain Fourth Amended and Restated Credit Agreement, dated as
of December 19, 2014, as amended or modified by, as applicable, (i) that certain
Amendment, Consent and Confirmation Agreement, dated as of January 11, 2016, by
and among Borrower, Administrative Agent, the guarantors party thereto and the
lenders party thereto, (ii) that certain Consent Agreement, dated as of
February 21, 2017, among Borrower, Administrative Agent, the guarantors party
thereto and the lenders party thereto, (iii) that certain Second Amendment and
Confirmation Agreement, dated as of April 14, 2017, by and among Borrower,
Administrative Agent, the guarantors party thereto and the lenders party
thereto, (iv) that certain Guarantor Joinder Agreement, dated as of April 10,
2019, among the New Subsidiaries (as defined therein), the Guarantors (as
defined therein), the Pledgors (as defined therein), Borrower and Administrative
Agent, (v) that certain Third Amendment and Confirmation Agreement, dated as of
April 10, 2019, by and among Borrower, Administrative Agent, the guarantors
party thereto and the lenders party thereto, (vi) that certain Guarantor Joinder
Agreement, dated as of September 30, 2019, among the New Subsidiary (as defined
therein), the Guarantors (as defined therein), the Pledgors (as defined
therein), Borrower and Administrative Agent, (vii) that certain Consent and
Confirmation Agreement, dated as of February 27, 2020, among Borrower,
Administrative Agent, the guarantors party thereto and the lenders party
thereto, and (viii) that certain Guarantor Joinder Agreement, dated as of
February 28, 2020, among the New Subsidiary (as defined therein), the Guarantors
(as defined therein), the Pledgors (as defined therein), Borrower and
Administrative Agent (as so amended and modified, and as amended, modified,
supplemented, extended or restated from time to time, the “Credit Agreement”);

 

WHEREAS, on the date hereof, Commnet Wireless, LLC (“Commnet Wireless”) and its
wholly owned Subsidiary Commnet Finance, LLC (“Commnet Finance”), which is an
Unrestricted Subsidiary, intend to enter into a receivables financing
arrangement (the “FirstNet Transaction”), pursuant to which (A) Commnet Finance
shall use the proceeds of loans advanced pursuant to that certain Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time
to time, the “FirstNet Credit Agreement”), dated as of the date hereof, among
Commnet Finance, as borrower, Commnet Wireless, as originator and servicer,
Borrower, as limited guarantor, CoBank, ACB, as administrative agent (in such
capacity, the “FirstNet Administrative Agent”), and the lenders party thereto,
to purchase “Receivables” (as defined in the FirstNet Receivables Purchase
Agreement (as defined below)) and “Other Conveyed Property” (as defined in the
FirstNet Receivables Purchase Agreement (as defined below)) (collectively, the
“FirstNet Receivables”) from Commnet Wireless from time to time pursuant to that
certain Receivables Purchase Agreement (as amended, restated, supplemented, or
otherwise modified from time to time, the “FirstNet Receivables Purchase
Agreement”) dated as of the date hereof, among Commnet Wireless, as seller, and
Commnet Finance, as purchaser, and (B) Commnet Wireless shall (i) sell the
FirstNet Receivables to Commnet Finance from time to time pursuant to the
FirstNet Receivables Purchase Agreement, (ii) act as servicer with respect to
the FirstNet Receivables sold to Commnet Finance pursuant to that certain
Servicing Agreement (as amended, restated, supplemented, or otherwise modified
from time to time, the “FirstNet Servicing Agreement”), dated as of the date
hereof, among Commnet Wireless, as servicer, Commnet Finance, as borrower, and
the FirstNet Administrative Agent, and (iii) pledge the Equity Interests of
Commnet Finance as security for the obligations of Commnet Finance under the
FirstNet Credit Agreement pursuant to that certain Pledge Agreement (as amended,
restated, supplemented, or otherwise modified from time to time, the “FirstNet
Pledge Agreement”), dated as of the date hereof, between Commnet Wireless and
the FirstNet Administrative Agent on behalf of the “Secured Parties” as defined
therein;

 



 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

WHEREAS, in connection with the FirstNet Transaction, Borrower intends to
provide a limited guaranty of certain obligations of Commnet Finance under the
FirstNet Credit Agreement, pursuant to that certain Limited Guaranty (as
amended, restated, supplemented, or otherwise modified from time to time, the
“FirstNet Limited Guaranty”; and together with the FirstNet Credit Agreement,
the FirstNet Receivables Purchase Agreement, the FirstNet Servicing Agreement,
the FirstNet Pledge Agreement, and the FirstNet Limited Guaranty, the “FirstNet
Transaction Documents”), dated as of date hereof, by Borrower in favor of the
FirstNet Administrative Agent, on behalf of “Secured Parties” as defined
therein; and

 

WHEREAS, in connection with the FirstNet Transaction, Borrower has requested and
the Administrative Agent and the Lenders have agreed, subject to the terms and
conditions provided herein, to consent to various aspects of the FirstNet
Transaction, and release the Lien of the Administrative Agent, for the benefit
of the Secured Parties, on certain Collateral, in each case as more fully
described herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Agreement, each of Borrower, the Guarantors, the Administrative Agent
and the Lenders hereby agrees as follows:

 

SECTION 1.  Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 



 2 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

SECTION 2.  Consents and Releases. Borrower has requested (i) the consent of the
Administrative Agent and the Lenders to (A) permit Commnet Wireless to sell the
FirstNet Receivables to Commnet Finance pursuant to the FirstNet Receivables
Purchase Agreement (and, in the event any such sale of FirstNet Receivables is
held not to be a sale, to permit Commnet Wireless to pledge such FirstNet
Receivables to Commnet Finance pursuant to the FirstNet Receivables Purchase
Agreement), (B) permit Commnet Wireless to pledge the Equity Interests of
Commnet Finance to the FirstNet Administrative Agent pursuant to the FirstNet
Pledge Agreement, (C) permit the Contingent Obligations of Borrower pursuant to
the FirstNet Limited Guaranty, provided that Borrower’s guaranty obligations
therein shall not exceed $8,000,000, (D) exclude the Contingent Obligations of
Borrower described in the foregoing clause (C) from Indebtedness for purposes of
calculating Total Net Leverage Ratio, (E) permit the Contingent Obligations of
Commnet Wireless consisting of repurchase obligations under the FirstNet
Receivables Purchase Agreement, (F) permit Commnet Wireless to make capital
contributions to Commnet Finance in an amount equal to (1) amounts received by
Commnet Wireless from AT&T Mobility in respect of FirstNet Receivables prior to
Commnet Wireless’ sale of such FirstNet Receivables to Commnet Finance,
(2) amounts by which the purchase price of FirstNet Receivables sold by Commnet
Wireless to Commnet Finance exceeds the amount advanced to Commnet Finance under
the FirstNet Credit Agreement to finance the purchase of such FirstNet
Receivables, and (3) such other amounts necessary to adequately capitalize
Commnet Finance for purposes of the FirstNet Transaction, and (G) permit each of
the FirstNet Credit Agreement, FirstNet Receivables Purchase Agreement, and the
FirstNet Servicing Agreement and the other agreements contemplated therein as
permitted transactions among Affiliates under Subsection 3.8 of the Credit
Agreement ((A)– (G), collectively, the “Consents”); and (ii) the release of the
Lien of Administrative Agent, for the benefit of itself and the other Secured
Parties, on (A) the Equity Interests of Commnet Finance owned by Commnet
Wireless (the “Equity Release”), and (B) all FirstNet Receivables sold by
Commnet Wireless to Commnet Finance pursuant to the FirstNet Receivables
Purchase Agreement (the “Receivable Release”). In reliance on (a) the
representations and warranties of Borrower and the Guarantors contained in this
Agreement and in connection with the request of Borrower for the consents and
releases provided herein and (b) the agreement of the parties set forth below,
Administrative Agent and the Lenders consent to the Consents, and agree to the
Equity Release and the Receivable Release; provided that the Receivable Release
shall be effective as to particular FirstNet Receivables automatically upon the
sale of such FirstNet Receivables pursuant to the FirstNet Receivables Purchase
Agreement; and provided further that the Loan Parties shall not amend,
supplement, or otherwise modify the FirstNet Transaction Documents as in effect
on the date hereof in any manner that is materially adverse to the interests of
the Lenders.

 



SECTION 3.  No Novation. This Agreement shall not constitute a novation of the
Credit Agreement or any other Loan Document. Except as expressly provided in
this Agreement, the execution and delivery of this Agreement does not and will
not amend, modify or supplement any provision of, or constitute a consent to or
a waiver of any noncompliance with the provisions of, the Loan Documents, and
the Loan Documents shall remain in full force and effect.

 

SECTION 4.  Representations and Warranties. In order to induce Administrative
Agent and the Lenders to agree to the consents and releases contained in this
Agreement, each Loan Party hereby jointly and severally represents and warrants
as follows:

 

(A)           Such Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform this Agreement
in accordance with its terms. This Agreement has been duly executed and
delivered by such Loan Party and is a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and general principles of equity.

 



 3 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

(B)           The execution, delivery and performance of this Agreement in
accordance with its terms do not and will not, by the passage of time, the
giving of notice or otherwise,

 



(1)            require any Governmental Approval (except as previously obtained)
or violate any Applicable Law relating to such Loan Party;

 

(2)            materially conflict with, result in a material breach of or
constitute a material default under the organizational documents of such Loan
Party;

 

(3)            conflict with, result in a breach of or constitute a default
under any Governmental Approval relating to such Person except as would not
reasonably be expected to have a Material Adverse Effect; or

 

(4)            result in or require the creation or imposition of any Lien
(except as permitted by the Loan Documents) upon or with respect to any property
now owned or hereafter acquired by such Loan Party.

 

(C)            The representations and warranties of such Loan Party set forth
in the Loan Documents (after giving effect to the consents and releases
contained in this Agreement) are true, correct and complete in all material
respects on and as of the date hereof to the same extent as though made on and
as of the date hereof, provided, that such representations and warranties
(i) that relate solely to an earlier date are true and correct as of such
earlier date and (ii) are true and correct in all respects if they are qualified
by a materiality standard.

 

(D)            No Default or Event of Default has occurred and is continuing or
would be reasonably expected to result after giving effect to the consents and
releases contained in this Agreement.

 

SECTION 5.  Borrower Confirmations. Borrower hereby confirms and agrees that
(a) each Security Document is and shall continue to be in full force and effect,
and (b) the obligations secured by each such document include any and all
obligations of the Loan Parties to the Secured Parties under the Credit
Agreement as modified hereby.

 

SECTION 6.  Guarantor Confirmations. Each of the Guarantors hereby confirms and
agrees that (a) its guarantee contained in the Credit Agreement and each
Security Document to which it is a party is and shall continue to be in full
force and effect, and (b) the obligations guaranteed or secured by each such
applicable document include any and all obligations of the Loan Parties to the
Secured Parties under the Credit Agreement as modified hereby.

 

SECTION 7.  Conditions to Effectiveness. This Agreement shall become effective
on such date (herein called the “Consent Effective Date”) when each of the
following conditions shall have been met:

 



 4 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

(A)           Agreement. Administrative Agent shall have received counterparts
of this Agreement duly executed and delivered on behalf of each Loan Party, the
Administrative Agent and the Lenders.

 

(B)           No Default. No Default or Event of Default shall have occurred and
be continuing.

 

(C)           Representations and Warranties. The representations and warranties
in Section 4 shall be true and correct as of the Consent Effective Date.

 

(D)           Officer’s Certificate. Administrative Agent shall have received a
certificate from the chief executive officer, chief operating officer or chief
financial officer of Borrower on behalf of Borrower and in form and substance
reasonably satisfactory to Administrative Agent, attaching true, complete and
correct copies of each of the FirstNet Credit Agreement, the FirstNet
Receivables Purchase Agreement, the FirstNet Servicing Agreement, the FirstNet
Pledge Agreement, and the FirstNet Limited Guaranty.

 

SECTION 8.  Costs and Expenses. Borrower agrees to pay to Administrative Agent,
on demand, all reasonable and documented out-of-pocket costs and expenses
incurred by Administrative Agent, including, without limitation, the reasonable
and documented fees and expenses of one counsel retained by Administrative
Agent, in connection with the negotiation, preparation, execution and delivery
of this Agreement and all other instruments and documents contemplated hereby.

 

SECTION 9.  Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original and shall be binding
upon all parties and their respective permitted successors and assigns, and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 10.  Governed under Provisions of Credit Agreement. This Agreement shall
be governed by and shall be construed and enforced in accordance with all
provisions of the Credit Agreement, including the governing law provisions
thereof.

 

[Signatures Follow on Next Page.]

 



 5 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

BORROWER:

 

  ATN INTERNATIONAL, INC.       By:     /s/ Justin D. Benincasa     Justin D.
Benincasa     Chief Financial Officer and Treasurer

 

GUARANTORS:

 

  COMMNET WIRELESS, LLC   COMMNET FOUR CORNERS, LLC   COMMNET OF ARIZONA, L.L.C.
  GILA COUNTY WIRELESS, LLC   EXCOMM, L.L.C.   COMMNET OF NEVADA, LLC   TISDALE
TELEPHONE COMPANY, LLC   COMMNET OF GEORGIA, LLC   COMMNET NEWCO, LLC   COMMNET
OF TEXAS, LLC   ESSEXTEL, INC.   TISDALE NEBRASKA, LLC

 

  By:     /s/ Justin D. Benincasa     Justin D. Benincasa     Chief Financial
Officer and Treasurer

 



 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

[Signatures continued from previous page.]

  

  ATN VI, INC.    COMMNET WIRELESS SUBCO, LLC    COMMNET AZ, LLC    COMMNET NM,
LLC    COMMNET NEVADA SUBCO, LLC    COMMNET FOUR CORNERS SUBCO, LLC    CHOICE
SPLASH, LLC    COMMNET RURAL AMERICA, LLC    WESTNET NEVADA, LLC    ATN
INTERNATIONAL SERVICES, LLC    ATLANTIC TELE-NETWORK, LLC

 

  By:     /s/ Justin D. Benincasa      Justin D. Benincasa      Treasurer

 

  SAL SPECTRUM LLC     By: ATN International, Inc., its Sole Member

 

 

  By:     /s/ Justin D. Benincasa      Justin D. Benincasa      Chief Financial
Officer and Treasurer

 



 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

[Signatures continued from previous page.]

 

  COBANK, ACB, as Administrative Agent and as a Lender

 

  By:     /s/ Gary Franke      Gary Franke      Managing Director

 



 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

[Signatures continued from previous page.]

 

 

  FIFTH THIRD BANK, National Association, as a Lender

 

  By:     /s/ Marisa Lake      Name:   Marisa Lake      Title:  AVP

 



 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

[Signatures continued from previous page.]

 

 

  MUFG UNION BANK, N.A., as a Lender

 

  By:     /s/ Matthew Antioco      Name:   Matthew Antioco      Title:
  Director

 

 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

[Signatures continued from previous page.]

 

  

  THE BANK OF NOVA SCOTIA, as a Lender

 

  By:     /s/ Joseph Ward      Name:   Joseph Ward      Title:   Managing
Director

 



 

 

 

Consent, Release, and Confirmation Agreement/ATN zInternational, Inc.

 

[Signatures continued from previous page.]



 

 

  NORTHWEST FARM CREDIT SERVICES, FLCA, as a Voting Participant

 

  By:     /s/ Jeremy A. Roewe      Name:   Jeremy A. Roewe      Title:   Vice
President

 



 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

[Signatures continued from previous page.]

 

 

  AGFIRST FARM CREDIT BANK, as a Voting Participant

 

  By:     /s/ Christopher Reynolds      Name:   Christopher Reynolds      Title:
  Assistant Vice President

 

 


 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

[Signatures continued from previous page.]

 

 

  AMERICAN AGCREDIT, FLCA, as a Voting Participant

 

  By:     /s/ Daniel K. Hansen      Name:   Daniel K. Hansen      Title:   Vice
President

 



 

 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

[Signatures continued from previous page.]

 

 

  FARM CREDIT BANK OF TEXAS, as a Voting Participant

 

  By:     /s/ Eric Estey      Name:   Eric Estey      Title:   VP

 



 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc

 

[Signatures continued from previous page.]

 

 

  FARM CREDIT WEST, FLCA, as a Voting Participant

 

  By:     /s/ Nathan Garcin     Name:   Nathan Garcin     Title:   Vice
President

 

 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

[Signatures continued from previous page.]

 

 

  FARM CREDIT OF NEW MEXICO, FLCA, a wholly owned subsidiary of Farm Credit of
New Mexico, ACA, as a Voting Participant

 

  By:     /s/ Clarissa Shiver      Name:   Clarissa Shiver      Title:   VP
Credit

 



 

 

 

Consent, Release, and Confirmation Agreement/ATN International, Inc.

 

[Signatures continued from previous page.]

 

 

  FARM CREDIT EAST, ACA, as a Voting Participant

 

  By:     /s/ Justin A. Brown      Name:   Justin A. Brown      Title:   Vice
President

 



 

 

